Name: 94/576/EC: Commission Decision of 29 July 1994 on the extension to non-members of certain rules adopted by the producers' association Anacef in the fishery and aquaculture products sector (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  fisheries;  trade policy;  agricultural structures and production;  agricultural policy
 Date Published: 1994-08-25

 Avis juridique important|31994D057694/576/EC: Commission Decision of 29 July 1994 on the extension to non-members of certain rules adopted by the producers' association Anacef in the fishery and aquaculture products sector (Only the Spanish text is authentic) Official Journal L 220 , 25/08/1994 P. 0021 - 0022COMMISSION DECISION of 29 July 1994 on the extension to non-members of certain rules adopted by the producers' association Anacef in the fishery and aquaculture products sector (Only the Spanish text is authentic) (94/576/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EEC) No 1891/93 (2), and in particular Article 5 (2) thereof, Whereas the Spanish authorities notified the Commission on 6 July 1994 of their intention to extend to non-members the rules adopted by the producers' organization Anacef in the area for which they are representative; Whereas the rules notified are in accordance with Community law and in particular with Regulation (EEC) No 3759/92 and with Commission Regulation (EEC) No 3190/82 of 29 November 1982 laying down detailed rules for the extension of certain rules adopted by producers' organizations in the fisheries sector to non-members (3); whereas the rules now notified may therefore be extended as proposed, HAS ADOPTED THIS DECISION: Article 1 The rules adopted by the producers' organization Anacef in the fishery and aquaculture products sector may be made binding on non-members of that organization. These rules are listed in the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 29 July 1994. For the Commission Hans VAN DEN BROEK Member of the Commission (1) OJ No L 388, 31. 12. 1992, p. 1. (2) OJ No L 172, 15. 7. 1993, p. 1. (3) OJ No L 388, 30. 11. 1982, p. 11. ANNEX 1. Title - Extension to non-members of certain rules adopted by the producers' organization Anacef in the fishery and aquaculture products sector. 2. Producers' organization responsible OrganizacÃ ­on de Productores Anacef, c/ Luis Morote, 6 E-35007 Las Palmas de Gran Canaria. 3. Area covered by this measure All ports in Spain. 4. Period of application of the measure Date of this Decision to 31 December 1994. 5. Production and marketing rules It is forbidden to produce more than 5 % of octopus of less than 300 grams in each entire load of frozen octopus disembarked; this applies to every disembarkation from a boat holding a fishing licence relating to cephalopods.